DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 05/10/2019 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art of record found during the examination of the present application, Schoenberger et al. (US 2016/0274912 A1 herein Schoenberger), fails to specifically teach, suggest, or disclose a transport device configured to move the UV through a predetermined route based on the first mission data; and a control circuit communicatively coupled to the first antenna, the second antenna, the timing device, the memory device, and the transport device, the control circuit configured to: determine data communication and source antenna associated with the data communication based on at least one of: the first signal received by the first antenna and the second signal received by the second antenna, 
Schoenberger teaches a system and method of securely controlling a device such as a remote device.  In order to control a device such as an unmanned vehicle that operates remotely from a controller system, instructions are transmitted to the device, and the device will then perform the instructions that it has received.  The operator may utilize a controller system to instruct the unmanned vehicle such as a truck to “turn left”.  The instruction may be transmitted to the unmanned vehicle and the unmanned vehicle will perform the instruction (Schoenberger – [0119]).  Schoenberger further teaches data stored in a local storage device or in a networked storage device.  These typical storage devices may be susceptible to unauthorized access and a person may hack into these typical storage devices.  System 10 may encrypt a data element, break the encrypted data element into encrypted data portions and store each encrypted data portion in a separate storage device thereby providing multiple levels of security for each data element.  System 10 may be more hack resistant than traditional data storage systems (Schoenberger – [0039]).  These teachings of Schoenberger differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.    
Claims 2-10 depend upon allowable claim 1, therefore these claims are also allowed.

Regarding claim 11, the best prior art of record found during the examination of the present application, Schoenberger et al. (US 2016/0274912 A1 herein Schoenberger), fails to specifically teach, suggest, or disclose determining whether the data communication is hacked based on at least: the estimated location of the 
Schoenberger teaches a system and method of securely controlling a device such as a remote device.  In order to control a device such as an unmanned vehicle that operates remotely from a controller system, instructions are transmitted to the device, and the device will then perform the instructions that it has received.  The operator may utilize a controller system to instruct the unmanned vehicle such as a truck to “turn left”.  The instruction may be transmitted to the unmanned vehicle and the unmanned vehicle will perform the instruction (Schoenberger – [0119]).  Schoenberger further teaches data stored in a local storage device or in a networked storage device.  These typical storage devices may be susceptible to unauthorized access and a person may hack into these typical storage devices.  System 10 may encrypt a data element, break the encrypted data element into encrypted data portions and store each encrypted data portion in a separate storage device thereby providing multiple levels of security for each data element.  System 10 may be more hack resistant than traditional data storage systems (Schoenberger – [0039]).  These teachings of Schoenberger differ and fall short of the present application, therefore claim 11 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 12-20 depend upon allowable claim 11, therefore these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648